Citation Nr: 0423091	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's son, M.F.M., qualifies as a "helpless 
child" based on permanent incapacity for self-support before 
the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1948 to December 
1954.  

This appeal is from a December 2001 decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  It was perfected for appeal 
in September 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon receipt of a claim for benefits, VA must notify the 
claimant of evidence and information necessary to 
substantiate his/her claim and inform him/her which 
information and evidence, if any, he/she must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his/her behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2003); but see Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 30-day response time prescribed in 38 C.F.R. 
§ 3.159(b)).  

In a letter of October 4, 2001, the RO notified the claimant 
by letter of the information and evidence necessary to 
substantiate the claim.  Nothing in that letter informs the 
reader that VA has any duty to assist the claimant with the 
claim in any way.  VA provided no forms for authorization of 
release of information.

In a letter of December 14, 2001, the RO notified the 
claimant that the claim was denied for failure to provide the 
evidence requested in the October 2001 letter.  The only 
suggestion in the December letter that VA would help the 
claimant obtain evidence is as follows:  "If you are having 
any difficulty getting this evidence, call us.  We may be 
able to help you."  This does not amount to an articulation 
of VA's duty to assist the claimant to obtain evidence or of 
the claimant's and VA's respective burdens to produce or 
obtain information and evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. § 5103(a)(1) 
(West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003).  Specifically, adequate notice 
will identify the evidence necessary to 
establish that the veteran's son was 
permanently incapable of self-support 
before his 18th birthday and it will 
identify the information and evidence 
that the claimant must submit, if any, 
and the information and evidence VA will 
attempt to obtain, if any.  Additionally, 
VA Forms 21-4142 should be enclosed with 
the notice.

2.  Thereafter, re-adjudicate the claim.  
If the decision remains adverse, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case, which should include the regulation 
pertaining to permanent incapacity for 
self-support, 38 C.F.R. § 3.356 (2003), 
and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




